UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2028


In Re:   BRUCE BENNETT, SR.,

                                                                 Debtor.

----------------------------

BRUCE BENNETT, SR.,

                                                      Debtor - Appellant,
           versus

BAY   VIEW   BANK;  HFTA FIRST  FINANCIAL;
MANUFACTURERS & TRADERS TRUST COMPANY, as
trustee for Securitization Series 1997-3
Agreement dated 6/12/97,

                                                Creditors - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge; Robert S. Carr, Magistrate Judge. (CA-04-23129-2-CWH; BK-
04-09737-WB)


Submitted:   February 23, 2006             Decided:    February 28, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bruce Bennett, Sr., Appellant Pro Se. Weston Adams, III, MCANGUS,
GOUDELOCK & COURIE, L.L.P., Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Bruce    Bennett,   Sr.,      seeks   to   appeal   the   magistrate

judge’s   order     granting   the    Appellees’      motion   to    include   a

bankruptcy court order in the record on appeal.                This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The order Bennett seeks to appeal

is   neither   a   final   order   nor   an   appealable   interlocutory       or

collateral order. Accordingly, we deny Bennett’s motion to proceed

on appeal in forma pauperis and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -